 

IN THE UNITED STATES DISTRICT COURT NOV 05 2019
FOR THE DISTRICT OF MONTANA Clik, WS Ciisttieksiout
BILLINGS DIVISION Diener Manian
UNITED STATES OF AMERICA,
CR 16-77-BLG-SPW

Plaintiff,
VS. ORDER
KEVIN PATRICK FERGUSON,

Defendant.

 

 

Upon the Defendant’s Unopposed Motion for Early Termination of
Probation (Doc. 72), pursuant to 18 U.S.C. § 3564(c) and Fed. R. Crim. P.
32.1(c)(2), and good cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Kevin Patrick Ferguson’s period of probation is modified to provide for early
termination as of the date of this Order.

The Clerk shall forthwith notify the parties and the U.S. Probation Office of
the making of this Order.

DATED this ay of November, 2019.

Leecwer LUA t ee
SUSAN P. WATTERS
United States District Judge
